FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Commission File Number: 001-34983 PROMOTORA DE INFORMACIONES, S.A. (Exact name of registrant as specified in its charter) PROMOTER OF INFORMATION, S.A. ( Translation of registrants name into English ) Gran Vía, 32 28013 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form20-F þ Form40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes o No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes o No þ Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes o No þ If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A FREE TRANSLATION FROM THE ORIGINAL IN SPANISH LANGUAGE Communication of Relevant Information Promotora de Informaciones SA (PRISA) announces the following relevant information, under the provisions of article 82 of Act 24/1988, July 28 th , of Securities Market ( Ley del Mercado de Valores ). I. Exercise of Warrants In relation to the capital increase agreement by issuing 241,049,050 ordinary shares of class A issued for cash consideration, with preferential subscription rights implemented through warrants (the Warrants of PRISA), adopted by the General and Extraordinary Shareholders Meeting of PRISA held on 27th November 2010 (Securities Note number 9823, registered on CNMV), reported by Relevant Information dated December 2, 2010 (Registration No.134087 on CNMV) and Relevant Information dated December 7, 2010 (Registration No.134403 on CNMV), PRISA has granted a public deed formalizing the implementation of the capital increase, in the fifth window of execution of the Warrants of PRISA. This public deed has been recorded in the Registry of Commerce of Madrid, on May 12 nd , 2011, entry 249. The total number of Warrants that have been exercised is 22,759, which have given place to the subscription of 22,759 new Class A common shares, issued on an exercise price of 2.00 Euros per share. PRISA share capital, after this capital increase, amounts 84,779,939.10, represented by: (a) 444,818,431 Class A common shares, of 0.10 par value each, numbered consecutively from 1 to 444,818,431 and (b) 402,980,960 Class B convertible and non-voting shares, of 0.10 par value each, numbered consecutively from 1 to 402,980,960. After conversion in this fifth window, the Company reminds to all Warrants holders of PRISA that they may exercise their rights (conversion of Warrants) on a monthly basis for 37 windows of execution (up to June 2014), at an exercise price in all of them of 2.00 Euros per share. II. Class B shares conversion into Class A shares In relation to non- voting convertible Class B shares issued by a capital increase against in-kind contributions, approved by the General Extraordinary Shareholders Meeting of PRISA held on 27th November 2010 (Securities Note number 49,155, registered on CNMV), reported by Relevant Information dated November 27, 2010 (Registration No.133939 on CNMV), PRISA has granted a public deed formalizing the conversion of 4,000 Class B shares into an equal number of Class A shares FREE TRANSLATION FROM THE ORIGINAL IN SPANISH LANGUAGE under the terms established by the Class B issue agreement . This public deed has been recorded in the Registry of Commerce of Madrid, on May 23rd, 2011, entry 251. PRISA share capital upon the exercise of the conversion rights by holders of Class B shares, into Class A shares, is represented by: (a) 444,822,431 Class A common shares, of 0.10 par value each, numbered consecutively from 1 to 444,822,431 and (b) 402,976,960 Class B convertible and non-voting shares, of 0.10 par value each, numbered consecutively from 1 to 402,976,960. The admission to trading of the new ordinary shares, both all those coming from the exercise of Warrants and coming from the Conversion, will be applied on the Stock Exchange of Madrid, Barcelona, Bilbao and Valencia through the Automated Quotation System ( Sistema de Interconexión Bursátil -Mercado Continuo- ). Madrid, May 25 th , 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PROMOTORA DE INFORMACIONES, S.A. (Registrant) May 25, 2011 By: /s/ Iñigo Dago Elorza Name:Iñigo Dago Elorza Title:Chief Legal Officer and Secretary of the Board of Directors
